DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 10, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2014/0212241 to Burd.
Burd ‘241 teaches limitations for an “insert” – as shown and described in Fig 1 for example, “comprising: an outer sleeve comprising a first tubular portion and a first disk portion perpendicular to 300the first tubular portion at an end of the first tubular portion” – 14 is illustrated and described as having the claimed geometry, “an inner sleeve comprising a second tubular portion and a second disk portion perpendicular to the second tubular portion at an end of the second tubular portion” – including 20, “wherein the second tubular portion of the inner sleeve is configured to be inserted in the first tubular portion of the outer sleeve; and wherein the first disk portion of the outer sleeve comprises a first surface and a second surface, wherein the second surface comprises a recess” – including at 22, “configured to accommodate the second disk portion of the inner sleeve when the second tubular portion is inserted in the first tubular portion” – the arrangement including 14,20 as shown in Fig’s 2,3 for example has geometry which anticipates limitations. 
As regards claim 4, reference discloses further limitation of “the insert is configured to be accommodated in an opening of a panel to couple the panel to a mount, wherein the inner sleeve does not directly contact the panel” – As shown and described, and wherein one of ordinary skill in the art would recognize that the disclosed geometry of the prior art has a configuration that is inherently capable of placement of the outer sleeve into a an unclaimed panel with suitable opening whereby the inner sleeve is not in contact since it is housed within the outer sleeve.
As regards claim 5, although reference discloses a use with a panel of an aircraft, the reference doesn’t fully teach further limitation of “the panel is a floor panel of an aircraft and the mount is a seat track of an aircraft” – Inasmuch as ‘the panel’ is functionally recited as part of an environment of intended use but not required as part of the claimed invention, one of ordinary skill in the art would recognize that the disclosed geometry of the prior art has a configuration that is inherently capable of placement of the outer sleeve into a an unclaimed panel of an aircraft with suitable opening whereby the inner sleeve is not in contact since it is housed within the outer sleeve.
As regards claim 6, reference discloses further limitation of “the second tubular portion of the inner sleeve is configured to accommodate a fastener assembly, such that the floor panel is coupled to the seat 325 track when a fastener is inserted through the fastener assembly and the seat track” – Inasmuch as ‘the panel’ and ‘fastener’ are functionally recited as part of an environment of intended use but not required as part of the claimed invention, one of ordinary skill in the art would recognize that the disclosed geometry of the prior art has a configuration that is inherently capable of placement of the outer sleeve into an unclaimed panel of an aircraft having suitable opening and unclaimed seat 325 track due to its disclosed and inherent connective functionality whereby the inner sleeve is not in contact since it is housed within the outer sleeve, particularly in view of explicit illustration of arrangement with panel and track as shown in Fig 1 for example.
As regards claim 7, reference discloses further limitation of “the fastener assembly is an E-NUT assembly or a BI-LOK assembly” – further recitation of ‘E-NUT assembly or a BI-LOK assembly’ does not clearly define further structure of the claimed fastener assembly that might be relied on to patentably distinguish from that of the well-known prior art which discloses all explicitly-defined structure.
As regards claim 8, reference discloses further limitation of “the inner sleeve and the outer sleeve are concentrically aligned when the inner sleeve is inserted in the outer sleeve, and wherein the second tubular portion of the inner sleeve comprises an anti-rotation contour” – as shown by Fig 2,3 for example.  
As regards claim 10, reference teaches limitations for an “insert” – as shown and described, “comprising: a sleeve comprising a substantially tubular portion and a disk portion perpendicular to the tubular portion at an end of the tubular portion” – 14, “and 345a plate comprising a larger diameter than the disk portion of the sleeve” – including 24, “and comprising a first surface” – an under surface as shown in Fig 2,3, “and a second surface” – an upper surface portion, “wherein the first surface comprises a recessed portion configured to accommodate the disk portion of the sleeve” – as shown in Fig 3.  
As regards claim 13, reference teaches limitations for an “the disk portion of the sleeve is accommodated in the recessed portion of the first surface, and the sleeve is concentrically aligned with the plate” – as shown in Fig 2,3 for example. 
As regards claim 14, reference teaches further limitation of “a depth of the recessed portion of the first surface is about a thickness of the disk portion of the sleeve” – as shown.
As regards claim 15, reference teaches limitations for an “the insert is configured to be accommodated in an opening of a floor panel to couple the floor panel to a seat track of an aircraft” – As shown and wherein one of ordinary skill in the art would recognize that the configuration disclosed is inherently capable due to its connective functionality with aircraft panels and other structures such as tracks etc.. 
As regards claim 16, reference teaches limitations for an “the tubular portion of the sleeve is configured to 365accommodate a fastener assembly, such that the floor panel is coupled to the seat track when a fastener is inserted through the fastener assembly and the seat track” – as shown and wherein one of ordinary skill in the art would recognize that the prior art configuration is inherently capable to be used with and ‘accommodate’ a fastener as broadly recited due to its explicitly disclosed intended use with a fastener. 
As regards claim 17, reference teaches limitations for an “the tubular portion comprises an anti-rotation contour” – including the longitudinal ribs/grooves shown in Fig 2 for example. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 11, 12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2014/0212241 to Burd.
As regards claim 2 and 11, although reference discloses “The insert may be injection molded from engineering grade plastics or machined from suitable metallic or non-metallic materials.", the reference doesn’t explicitly disclose further limitation of “the outer sleeve is made of a material different than the material of the inner sleeve”.  It would however have been an obvious design choice or engineering expedient to provide the nut (20) to be metal in order to provide strong threaded connection as well known in the art and to provide 14 from a plastic material to reduce cost and/or weight as well known in the art. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

As regards claim 3 and 12, although reference discloses “The insert may be injection molded from engineering grade plastics or machined from suitable metallic or non-metallic materials.", the reference doesn’t explicitly disclose further limitation of “ “the outer sleeve is made of a non-corrosive material and the inner sleeve is made of a metallic material” – the reference doesn’t explicitly disclose further limitation of “the outer sleeve is made of a material different than the material of the inner sleeve”.  It would however have been an obvious design choice or engineering expedient to provide the nut (20) to be metal in order to provide strong threaded connection as well known in the art and to provide 14 from a non-corrosive plastic material to avoid weakening caused by corrosion, and to reduce cost and/or weight as well known in the art.
As regards claim 18, although reference doesn’t illustrate a fastener threaded into nut 20, it would have been obvious to one of ordinary skill in the art in order to take advantage of the insert from mounting additional elements to the panel as well known in the art.
As regards claim 19, reference teaches further limitation for a “method for manufacturing an insert, comprising: fabricating an outer sleeve” – inherent to 13 as shown, “with a non-corrosive material” – 14 as discussed herein above, “the outer sleeve comprising a 380first tubular portion and a first disk portion perpendicular to the first tubular portion at an end of the first tubular portion” – as shown, “fabricating an inner sleeve” – 20 as shown, “with a metallic material” – as discussed herein above, “the inner sleeve comprising a second tubular portion and a second disk portion perpendicular to the second tubular portion at an end of the second tubular portion” – as shown, “385wherein the second tubular portion of the inner sleeve is configured to be inserted in the first tubular portion of the outer sleeve; and wherein the first disk portion of the outer sleeve comprises a first surface and a second surface, wherein the second surface comprises a recess configured to accommodate the second1370186.568US01 19-1510-US-NPdisk portion of the inner sleeve when the second tubular portion is inserted in the first tubular 390portion” –inherent to the prior art assembly as shown.  
As regards claim 20, although reference doesn’t explicitly disclose “20. The method of claim 19, wherein the fabricating the outer sleeve and the inner sleeve comprises using an additive manufacturing process, wherein the non-corrosive material is fabricated on the metallic material” – it would have been an obvious design choice to do so in order to allow for rapid prototyping or other manufacturing expedient.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2014/0212241 to Burd in view of U.S. Pat. Application Publication No. 202/0256375 to Osborne.
Although Burd ‘241 teaches insert fastener with a panel of an aircraft, the reference doesn’t disclose use of it with an “335aircraft, comprising: a seat track; a floor panel mounted on the seat track”.  Osborne ‘375 for example discloses that it is well known to provide an aircraft having panel and seat track with an insert fastener.  It would have been obvious to one of ordinary skill in the art to provide the insert fastener of Burd ‘241 to be “disposed in an opening of the floor panel; and a fastener assembly inserted in the second tubular portion of the inner sleeve of the insert 340to couple the floor panel to the seat track”, instead of the insert fastener otherwise taught by Osborne ‘375 in order to reduce manufacturing process times for the installation of the insert as suggested by Burd ‘241.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. Application Publication No. 2019/0154073 to Figge discloses a similar insert fastener assembly.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677